

115 S201 IS: Protection of Military Airfields from Wind Turbine Encroachment Act
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 201IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Mr. Cornyn (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to ensure that new wind turbines located near certain
			 military installations are ineligible for the renewable electricity
			 production credit and the energy credit.
	
 1.Short titleThis Act may be cited as the Protection of Military Airfields from Wind Turbine Encroachment Act. 2.New wind turbines located near certain military installations (a)In generalParagraph (1) of section 45(d) of the Internal Revenue Code of 1986 is amended by striking Such term and all that follows through the period and inserting the following:
				
 Such term shall not include—(A)any facility with respect to which any qualified small wind energy property expenditure (as defined in subsection (d)(4) of section 25D) is taken into account in determining the credit under such section, or
 (B)any facility which is originally placed in service after the date of the enactment of the Protection of Military Airfields from Wind Turbine Encroachment Act and is located within a 30-mile radius of—
 (i)an airfield or airbase under the jurisdiction of a military department which is in active use, or (ii)an air traffic control radar site, weather radar site, or aircraft navigation aid which is—
 (I)owned or operated by the Department of Defense, and (II)a permanent land-based structure at a fixed location..
 (b)Qualified small wind energy propertyParagraph (4) of section 48(c) of the Internal Revenue Code of 1986 is amended— (1)by redesignating subparagraph (C) as subparagraph (D), and
 (2)by inserting after subparagraph (B) the following:  (C)ExceptionThe term qualifying small wind energy property shall not include any property which is originally placed in service after the date of the enactment of the Protection of Military Airfields from Wind Turbine Encroachment Act and is located within a 30-mile radius of any property described in clause (i) or (ii) of section 45(d)(1)(B)..
 (c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.